Citation Nr: 0945848	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a gunshot wound to the 
right thigh.

2.  Entitlement to an increased evaluation for service-
connected gunshot wound, right thigh, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 
1947.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The issue of entitlement to an increased evaluation for 
service-connected gunshot wound, right thigh, currently 
evaluated as 10 percent disabling is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran has a 
current diagnosis of a left hip disorder that is related to a 
service-connected disability.


CONCLUSION OF LAW

A left hip disorder is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for a left hip 
disorder, to include as secondary to a gunshot wound to the 
right thigh, as the Board is taking action favorable to the 
Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records show that the Veteran 
sustained an accidental gunshot wound to the right thigh in 
June 1946.  The Veteran did not have an exit wound and the 
bullet was not found.

The post-service medical evidence of record is replete with 
reports which state that the Veteran has a retained bullet 
which is lodged in the soft tissue of the left gluteal area, 
over the left hip.

In a September 2008 VA muscles examination report, the 
Veteran complained of difficulty walking and constant pain in 
his left buttock at a level of 2 on a scale from 1 to 10.  On 
physical examination, no left thigh abnormalities were noted.  
On x-ray examination, a bullet was seen superimposed over the 
left hip.  The diagnosis was residual bullet in the left hip.  
The examiner opined that the "[b]ullet in the left gluteal 
area is as likely as not related to the history of gunshot 
injury to the right thigh in service.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a left hip disorder that is related to a 
service-connected disability.  The Veteran's service 
treatment records show that the Veteran was shot in the right 
thigh and buttock area, that there was no exit wound, and the 
bullet was not found.  After separation from military 
service, the medical evidence shows that the bullet was found 
to have lodged over the Veteran's left hip, where it has 
remained for the last 63 years.  The record shows that the RO 
has denied service connection for a left hip/thigh disorder 
and has instead treated the retained bullet as part of the 
Veteran's gunshot wound to the right thigh.  However, as 
noted above, the medical evidence of record clearly shows 
that the bullet from this wound passed into the left side of 
the Veteran's body and lodged over his left hip.  The 
September 2008 VA muscles examination report noted that the 
Veteran complained of constant left hip pain and provided a 
diagnosis of residual bullet in the left hip.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's left hip disorder is related 
to a service-connected disability and therefore, service 
connection for a left hip disorder is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder is granted.


REMAND

In regard to the claim for an increased evaluation for 
service-connected gunshot wound, right thigh, currently 
evaluated as 10 percent disabling, VA is generally required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  This duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In a September 2006 claim for an increased rating, the 
Veteran specifically stated that he experienced right and 
left leg neurological problems as a result of his 
service-connected gunshot wound.  While the Veteran was 
subsequently provided with VA medical examinations in 
December 2006 and September 2008, these examinations were 
musculoskeletal in nature and did not discuss whether the 
Veteran experiences any right leg neurological symptoms as a 
result of his service-connected gunshot wound.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of any existing 
neurological manifestations of the service-connected right 
thigh disability at issue on appeal.  38 C.F.R. §§ 3.327, 
4.55(a) (2009).

In addition, during the pendency of this appeal, the rating 
criteria for evaluating scars were amended, effective October 
23, 2008.  The medical evidence of record shows that the 
Veteran's service-connected gunshot wound, right thigh, is 
manifested by symptoms which include a scar on the right 
thigh.  Due to the date of the change of the rating criteria 
and the date of certification of the appeal to the Board, the 
Veteran has neither been notified of the new regulations, nor 
has the RO adjudicated the claim under the new regulations.  
While the Veteran filed his claim prior to October 23, 2008 
and the disability is not currently rated under Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, or 7805, the Veteran's 
claim was rated under Diagnostic Code 7805 from August 9, 
1951 through May 20, 1970.  Accordingly, the Veteran can 
request a review of his claim under the new schedule for 
rating scars, irrespective of whether his disability has 
increased since the last review.  See 73 FR 54708 (2008).

Accordingly, the case is remanded for the following actions:

1.	The RO must inform the Veteran that he 
can request review of his right thigh 
disability under the new rating 
criteria for scars, under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 
7804, and 7805 (2009).

2.	The Veteran must be afforded a 
neurologic examination to determine the 
existence and severity of any 
neurologic manifestation of his 
service-connected gunshot wound, right 
thigh.  The claims folder and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing must be conducted, including a 
thorough neurologic examination of the 
Veteran's right thigh and leg.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
examiner must specifically state 
whether any neurologic manifestations 
found are caused by the Veteran's 
service-connected gunshot wound, right 
thigh.  The examiner must also 
specifically state whether any 
neurologic manifestation found results 
in complete or incomplete paralysis of 
any nerve.  The specific nerves 
involved must be identified.  If 
incomplete paralysis is found, the 
examiner must state whether the 
incomplete paralysis is best 
characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be 
characterized as mild, or at most, 
moderate.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	Once the above actions have been 
completed, the RO must readjudicate the 
issue of entitlement to an increased 
evaluation for service-connected 
gunshot wound, right thigh, currently 
evaluated as 10 percent disabling.  In 
re-adjudicating the claim, the RO must 
carefully consider the proper method of 
evaluating the Veteran's 
service-connected disabilities related 
to the gunshot wound sustained in June 
1946.  This must include consideration 
of whether separate ratings are 
warranted for musculoskeletal, 
neurologic, and scar residuals of this 
disability in the Veteran's left and 
right hips, thighs, and/or legs.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, to include all the pertinent 
law and regulations discussed above.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


